Final Office Actin on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 55, 59, 63, 64 and 67-70 are pending in the present application.  The instant claims are rejected as indicated below.

	Information Disclosure Statement
Applicant’s duty to disclose information material to patentability to the claimed invention is noted.
In the instant application, it is duly noted that Applicant has submitted an information disclosure statement comprising 7 IDSs with a total of about 50 pages of references.  While the Examiner has made every effort to thoroughly review these references, one could have very well missed a pertinent document.
As noted by the court, applicant has an obligation to call the most pertinent prior art to the attention of the Patent Office in a proper fashion. Burying one reference amongst a large number of other IDS references is like citing nothing. PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., 175 USPQ 260 (DC Sfla 1972). Golden 

Double Patenting
The provisional rejection of claims 65 and 66 on the ground of nonstatutory double patenting over claims of copending Application No. 15/291,061 is made moot by the cancellation of the instant claims.

The provisional rejection of claims 55, 59, 63 and 64 on the ground of nonstatutory double patenting over claims of copending Application No. 15/291,061 is maintained and claims 67-70 are provisionally rejected on the ground of nonstatutory double patenting over claims of copending Application No. 15/291,061.
Applicant’s statement that should any double-patenting rejection remain after allowable subject matter, Applicant will address the rejection is noted.

Claim Rejections - 35 USC § 112
The rejection of claims 65 and 66 under 35 US 112, second paragraph is made moot by the cancellation of the instant claims.

The rejection of claims 55, 59, 63 and 64 under 35 US 112, second paragraph is withdrawn.

The rejection of claims 65 and 66 under 35 USC 103 over Davis (US Patent Application Publication No. 2005/0276852) in view of Gruber (US Patent Application Publication No. 2007/0134317) is made moot by the cancellation of the instant claims.

The rejection of claims 55, 59, 63 and 64 under 35 USC 103 over Davis (US Patent Application Publication No. 2005/0276852) in view of Gruber (US Patent Application Publication No. 2007/0134317) is maintained and claims 67-70 are rejected under 35 USC 103 over Davis (US Patent Application Publication No. 2005/0276852) in view of Gruber (US Patent Application Publication No. 2007/0134317).
Davis et al. teaches a sustained release formulation of guaifenesin and at least one additional drug ingredient, as a modified release product which has two portions: a first portion having an immediate release formulation of guaifenesin and a second portion having a sustained release profile of guaifenesin, wherein one or both portions has at least one additional drug ingredient (Abstract). Additional drugs include antitussives such as dextromethorphan, and analgesics, including NSAIDS, such as ibuprofen and naproxen (i.e. naprosin) (p 0045). Additionally it is taught that the amount of guaifenesin is from about 600 mg to about 1200 mg (see claim 6 on page 17 of Davis). It is taught the modified release product is capable of providing therapeutically effective bioavailability of guaifenesin for at last 12 hours after dosing in a human subject (Abstract). It is taught this allows for fewer daily dosing and controls the rate of active drug absorption to avoid excessive drug absorption while maintaining consistent therapeutic effect over an extended duration of time, this helps reduce side effects and results in greater compliance due to lower dosing frequency (p 0005-7). Example 8 specifically teaches a tablet containing 600 mg of guaifenesin and 30 mg of 

In a preferred embodiment, a sustained release formulation comprises from about 75% to about 95% guaifenesin by weight, from about 1 % to about 15% by weight of an additional drug ingredient (i.e. dextromethorphan), from about 1% to about 10% hydroxypropyl methylcellulose (i.e. hypromellose), from about 0.5% to about 2.5% acrylic resin, from about 0.4% to about 1.5% magnesium stearate (i.e. binders), and from about 0.01% to about 1% colorant by weight (p 0051; instant claim 55).  Additional polymers suitable for use in the sustained release formulation include hydroxyethyl cellulose (p 0046). In yet another preferred embodiment, an immediate release formulation may comprise about 47% to about 58% guaifenesin, about 3% to about 5% of at least one additional drug ingredient (i.e. dextromethorphan and naproxen), about 32% to about 42% microcrystalline cellulose, about 2% to about 5% hydroxypropyl methylcellulose (i.e. hypromellose), about 3% to about 8% sodium starch glycolate, and about 0.3% to about 0.5% magnesium stearate by weight (p 0068; instant claim 55). Additional binders taught include povidone and sodium lauryl sulfate (p0050). Additional hydrophilic polymers include hydroxyethyl cellulose and carboymethylcellulose (p 0046). Said % ranges of amounts of ingredients overlaps with those of the instant claims and thereby renders said amounts in the claims obvious. See MPEP § 2144.05: In the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Davis does not teach the use of sodium bicarbonate.
As would be known in the pharmaceutical art (i) sodium lauryl sulfate (instantly claimed) and magnesium stearate are well known lubricants/binders (see for example, US 8,623,385, col. 15, lines 5-9; 8,623,417, col. 16, lines 7-10; 8,637,674, col. 8, lines 9-14) and (ii) microcrystalline cellulose and sodium bicarbonate are well known diluents (see for example, US 8,637,674, col. 7, line 65 - col. 8, line; 8,663,685, col. 15, lines 22-30; 8,680,081, col. 13, lines 20-24). Thus, as recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Davis also does not teach the amount of naproxen; and/or the amount of each of naproxen, dextromethorphan, guaifenesin and/or sodium lauryl sulfate or sodium bicarbonate in each layer of the bilayer tablet.
Gruber et al. teaches a tablet of sodium naproxen that leads to a particularly rapid increase in blood level and thereby an accelerated onset of analgesic effect (Abstract).  It is taught that the dose of naproxen is 110 mg to 660 mg (p 0042; see instant claim 55). Furthermore, Gruber teaches that the disintegration of the tablet core in the acidic stomach is accelerated through the hydrogen carbonates (p 0040).  Gruber 
It would have been prima facie obvious to have included naproxen in the bilayer tablet of Davis in a dosage of 110 mg. One would have been motivated to do so as
Davis teaches tablets comprising guaifenesin and dextromethorphan that comprise additional therapeutic agents, including naproxen, and Gruber teaches that 110 mg is a therapeutically effective amount of naproxen.  Furthermore one would have been motivated to include the naproxen in the immediate release layer as Davis teaches the immediate release layer includes additional drug ingredients, and Gruber teaches a naproxen formulation that provides immediate onset of analgesic effects comprising naproxen. Therefore one of ordinary skill in the art would have had a reasonable expectation of successfully formulating a composition comprising naproxen in the dosage of 110 mg in the immediate/rapid release layer of the formulation of Davis in view of Gruber.
In regards to instant claims  63 and 69, Davis specifically teaches a formulation wherein guaifenesin and dextromethorphan are arranged in both an immediate and a sustained release form, wherein some of each are released in the stomach (see p 0076), and the rest is sustained over a time of at least 12 hours.  Additionally, Gruber teaches a naproxen formulation that undergoes rapid disintegration in the stomach, thereby substantially all of said naproxen in the bilayer tablet of Davis and Gruber would be released in the stomach.  Davis and Gruber rapid release formulations do not contain hypromellose or hydroxyethyl cellulose (see for example, Davis, Example 8 and Gruber p. 0043 and Example 1).  And while neither reference discloses naproxen has 
In regards to amounts of sodium lauryl sulfate or sodium bicarbonate in each layer of the bilayer tablet, it would require only routine experimentation to make said determination.  As taught by Gruber, the disintegration of naproxen is accelerated through the hydrogen carbonates (p 0040).  Based on said teaching and the exemplification of a composition comprising both sodium lauryl sulfate and sodium bicarbonate in an immediate release formulation, the addition of both to said layer of the bilayer tablet would be prima facie obvious.
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention to optimize the compositions made obvious by the cited references with a reasonable expectation of success, because “the normal desire of scientists or artisans to improve upon what is already generally known provides the 

Response to Arguments
Applicant argues
There is no teaching in the art of a dosage form comprising guaifenesin, naproxen and dextromethorphan wherein the pharmaceutical composition could provide a therapeutic effect of each for 12 hours;
Naproxen was known in the art to present dissolution/release challenges with reference to Gruber and nothing in the cited art addresses the challenges in the formation of a combination product comprising naproxen, much less for pharmaceutical compositions comprising each of guaifenesin, naproxen and dextromethorphan;
The claimed combination addresses the need in the art for a product that enlarges the scope of symptoms that can be alleviated while improving consumer convenience;
No combination of the cited references teaches or suggests the specifically claimed components and amounts of ingredients present in independent claims 55 and 67;
Davis fails to teach the inclusion of sodium bicarbonate and croscarmellose in its compositions and only discloses sodium lauryl sulfate in a long list of potential components without any disclosure which would motivate a person of ordinary skill to select sodium lauryl sulfate especially in combination with sodium bicarbonate and croscarmellose; and
It would have been hindsight to combine the cited references.
Applicant’s argument was considered but not persuasive for the following reasons.
For the record, applicant’s argument is similar to those presented in the Remarks submitted 02/28/2020 and addressed by the examiner in the Office Action dated 03/31/2020.
As noted in the previous Office Action, any conclusion of obviousness is a reconstruction based upon hindsight reasoning.  As long as said reconstruction is based on knowledge within the level of skill of the ordinary artisan and not only gleaned from applicant’s disclosure, said reconstruction is proper.
Although exemplifies Davis a bi-layer tablet comprising guaifenesin and dextromethorphan, it is not limited to the Examples therein.  It teaches “a sustained release formulation for oral administration comprising guaifenesin and at least one drug ingredient” (see p. 0003) and said “at least one drug” is inclusive of both dextromethorphan and naproxen (i.e., naprosin) (see p. 0045) and, thus, the reference teaches the composition may contain guaifenesin, dextromethorphan and naproxen and, thus, the prior art formulation would provide therapeutic effect for at least 12 hours as taught by Davis (see Abstract).  The reference teaches also hypromellose (hydroxypropyl methylcellulose), microcrystalline cellulose, sodium lauryl sulfate, hydroxyethyl cellulose, croscarmellose (carboxymethylcellulose, see p. 0046) and magnesium stearate may be utilized in the production of the composition.
In short, although, the reference does not exemplify a composition comprising all of the recited ingredients, it renders obvious a composition that provides a therapeutic 
However, Gruber teaches the disintegration of the naproxen is accelerated through the use of hydrogen carbonates, such as sodium bicarbonate and exemplifies the combination of naproxen, sodium lauryl sulfate and sodium bicarbonate for immediate release without hypromellose or hydroxyethyl cellulose (see p. 0040).  Davis also exemplifies an immediate release formulation comprising guaifenesin and dextromethorphan without hypromellose or hydroxyethyl cellulose (see for example, Example 8).  
Based on the teachings of Davis and Gruber, it would have been obvious to the skilled artisan in the art that an immediate release formulation comprising guaifenesin, dextromethorphan and naproxen could be obtained without the use of hypromellose or hydroxyethyl cellulose as recited by instant claims 63 and 69 and that sodium bicarbonate were needed for the immediate release of naproxen as recited by instant claims 64 and 69.  Determining the amount of each ingredient needed for the immediate or sustained layers of the formulation would require only routine experimentation as would have been known in the pharmaceutical at the time of the present invention and evidenced by Davis.
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by  combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
In regards to applicant’s argument that naproxen was known in the art to present dissolution/release challenges, it is noted that Gruber provided a solution to said challenges based on its teaching that hydrogen carbonates accelerates said dissolution/release.
 In regards to applicant’s argument that (i) the claimed combination addresses the need in the art for a product that enlarges the scope of symptoms that can be alleviated while improving consumer convenience; and (ii) Davis fails to teach the inclusion of sodium bicarbonate and croscarmellose in its compositions and only discloses sodium lauryl sulfate in a long list of potential components without any disclosure which would motivate a person of ordinary skill to select sodium lauryl sulfate especially in combination with sodium bicarbonate and croscarmellose, the examiner notes that 
Davis teaches an oral formulation comprising multiple drugs and, thus, the prior art product would enlarge the scope of symptoms that can be alleviated while improving consumer convenience; and
Contrary to applicant’s assessment of Davis, the reference teaches the use of croscarmellose (i.e., carboxymethylcellulose).  The only claimed ingredient not taught by Davis, i.e., sodium bicarbonate, is taught by Gruber as necessary for the accelerated disintegration of naproxen.  Gruber exemplifies the combination of naproxen, sodium lauryl sulfate and sodium bicarbonate and, thus, provides 
For these reasons, the rejection of claims 55, 59, 63 and 64 under 35 USC 103 over Davis (US Patent Application Publication No. 2005/0276852) in view of Gruber (US Patent Application Publication No. 2007/0134317) is maintained and claims 67-70 are rejected under 35 USC 103 over Davis (US Patent Application Publication No. 2005/0276852) in view of Gruber (US Patent Application Publication No. 2007/0134317).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628